 


110 HR 7276 IH: To amend the Emergency Economic Stabilization Act of 2008 to require prior approval by the Congress for expenditures from the third tranche, and for other purposes.
U.S. House of Representatives
2008-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 2d Session 
H. R. 7276 
IN THE HOUSE OF REPRESENTATIVES 
 
November 19, 2008 
Mr. Neugebauer (for himself, Mr. Price of Georgia, Mr. Wilson of South Carolina, Mr. Jones of North Carolina, Mr. Goodlatte, Mrs. Blackburn, Mr. Flake, Mr. Paul, Mr. Hensarling, Mr. Conaway, Mr. Lamborn, and Mr. McCaul of Texas) introduced the following bill; which was referred to the Committee on Financial Services 
 
A BILL 
To amend the Emergency Economic Stabilization Act of 2008 to require prior approval by the Congress for expenditures from the third tranche, and for other purposes. 
 
 
1.Prior approval for third tranche requiredSection 115 of the Emergency Economic Stabilization Act of 2008 (division A of Public Law 110–343) is amended by striking subsections (c), (d), (e), and (f) and inserting the following new subsection: 
 
(c)Joint resolution of approvalNotwithstanding any other provision of this section, the Secretary may not exercise any authority to make purchases under this Act with regard to any amount in excess of $350,000,000,000 previously obligated, as described in this section, unless there is enacted into law a joint resolution approving the plan of the Secretary with respect to such additional amount..  
 
